UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K/A Amendment No. 1 CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date earliest event reported):December 22, 2010 SLM Student Loan Trust 2009-2 (Exact name of issuer as specified in its charter) DELAWARE 333-141930/ 333-141930-15 61-1466416 (State or other jurisdiction of formation) (Commission File Numbers) (I.R.S. employer Identification No.) c/o The Bank of New York Mellon Trust Company National Association 10161 Centurion Parkway Jacksonville, Florida 32256 (Address of registrant’s principal executive offices) Registrant’s telephone number including area code:(703)984-6419 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below); ¨ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communication pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communication pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ExhibitIndex appears on page3 ITEM 8.01 Other Events On April 27, 2009, the registrant filed a Current Report on Form 8-K (“Initial Report”) with the Securities and Exchange Commission, but the Initial Report omitted the correct Exhibit 99.8.This Amendment No. 1 amends the Initial Report solely to include the correct Exhibit 99.8 as part of the Initial Report. ITEM 9.01 Financial Statements, Pro Forma Financial Statements and Exhibits (a) Not applicable (b) Not applicable (c) Not applicable (d) Exhibits Servicing Agreement, dated as of April 21, 2009, by and among the Servicer, the Administrator, the Trust, the Eligible Lender Trustee and the Indenture Trustee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Trust has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SLM STUDENT LOAN TRUST 2009-2 By:SALLIE MAE, INC., in its capacity as administrator of the Trust Dated:December 22, 2010 By:/s/Eric J. Watson Name:Eric J. Watson Title:Vice President SLM STUDENT LOAN TRUST 2009-2 Form 8-K/A Amendment No. 1 CURRENT REPORT INDEX TO EXHIBITS Exhibit Number Description Servicing Agreement, dated as of April 21, 2009, by and among the Servicer, the Administrator, the Trust, the Eligible Lender Trustee and the Indenture Trustee.
